PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/243,806
Filing Date: 09 Jan 2019
Appellant(s): Littlefield et al.



__________________
John J. Bamert, Reg. No. 74,859
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/31/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Double patenting arguments 
Appellants argue that the two applications (‘806 and related appeal for 15/851,958) are not similar because “prior art references” are applied for the differences and applying secondary references “unfairly strips the claims of their meaning.” Brief, page 15. In response, Examiner respectfully disagrees. Double Patenting rejections can explicitly include prior art Secondary references. See MPEP 804. Appellants’ arguments are not based on the differences between the claims. In related appeal of ‘958, pages 13-17, Appellants present a detailed side-by-side table of claim 31 of ‘806 having many of the limitations in claim 1. A similar table is present here. Br. 16. The claims are not patentably distinct from those in the ‘806 application in light of the slight differences in wording being accounted for by the prior art.
Appellants argue that the double patenting rejection is devoid of any articulated reason that claims 1 of the ‘958 Application would have been combined with Nissila, Benefield, and Publicover. Br. 15. In response, Examiner respectfully disagrees. The 
Appellants appear to argue the following limitations [apparently the portions in italics from Brief pages 18-21] are unaccounted for in the double patenting rejection “(a) the one or more intervals in the first period being associated with a first phase in the first period (Br. 18); (b) the one or more intervals in the second period being associated with a second phase in the second period (Br. 19); (c) generating an expected objective performance based on one or more portions of the obtained metrics for the first period including the first total reportedly consumed amount, one or more portions of the obtained metrics for the second period, and a duration between the first phase in the first period and the second phase in the second period (Br. 20)” as recited in claim 31. In response, Examiner respectfully disagrees. The double patenting rejection states that the differences in the claims here and in ‘958 are disclosed by Nissila, Benefield, and Publicover as applied in the 103 rejection for claim 31. See Final Rejection pages 11-16 applying Nissila and Benefield. Reasons for combining are also present in the 103 rejection. See e.g. Final Rejection pages 22-25. Appellants’ argument appears to be that the 103 rejection must be re-stated in the double patenting rejection. This is not persuasive. Moreover, Appellants’ arguments for 103 are addressed below. The limitations from claim 31 identified above [see (a), (b), (c) reciting periods, phases, and intervals] have similar limitations in the ‘598 application in claims 2-3 regarding intervals and periods. See Related Appeal 15/851,598, page 38. These limitations here in claim 31 and its differences are accounted for by the Nissila reference for limitation (a) (Final 
Similar arguments are made by Appellants regarding claim 39 regarding the 103 rejection of Nissila, Catt, Miller-Kovach, and Saulet. Br. 22. In response, Examiner respectfully disagrees. The double patenting rejection states that the differences in the claims here and in ‘806 are disclosed by Nissila, Catt, Miller-Kovach, and Saulet as applied in the 103 rejection. See Final Rejection starting at page 49. The reasons for combining are also present in the 103 rejection. See e.g. Final Rejection pages 69-73. Appellants’ argument appears to be that the 103 rejection must be re-stated in the double patenting rejection. This is not persuasive. Moreover, Appellants’ arguments for 103 are addressed below. The limitations argued from claim 39 (See Brief page 22) are: generating an expected objective performance based on one or more portions of the obtained metrics for the first period, one or more portions of the obtained metrics for the second period, and a duration between the first phase in the first period and the second phase in the second period. The limitations from claim 39 identified above [reciting periods and phases] have similar limitations in the ‘598 application in claims 2-3 regarding intervals and periods. These limitations from claim 39 and its differences to ‘598 claims are accounted by the Nissila in the 103 rejection. See Final Rejection page 59, citing to Nissila paragraph 60, 63, 66 and the claim 31 analysis – see Final Rejection pages 20-21. 
Appellants then argue that there is no substantive response to the arguments regarding double patenting. Br. 16 (citing Final Rejection page 81-83). In response, Examiner respectfully disagrees. Pages 82-83 of the Final Rejection stated that a not a persuasive reason for overcoming the non-statutory double patenting rejection. Final Rejection page 82-83 also suggested Appellants file a terminal disclaimer to overcome the double patenting rejection, in light of the similarity to the claims.
Appellants make similar arguments against the other claims, relying on the 103 arguments. Br. 21-22. In response, Examiner respectfully disagrees. The claims between the two applications are extremely similar and no specific limitation is even argued in the arguments on page 19-20 of the Brief. For the same reasons as above (similar claims; differences in prior art applied in 103), the double patenting rejection should be affirmed.

103 Arguments

Extrapolating performance from “incomplete information” is not claimed
Appellants argue that the limitations recited result in “enabling the expected objective performance to be extrapolated from incomplete information by utilizing the duration between the recited first phase and the recited second phase.” Br. 24. In response, Examiner respectfully disagrees. This may be present in one page of the 102-page specification, but is simply not claimed in claim 31 as alleged. Examiner can only locate “incomplete” intervals being referred to as an “alternative embodiment” for qualifying periods in the specification at page 40, line 10 and page 84, line 22 (paragraph 111 and 187 as published). 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Notably, claim 34 in the Final Rejection applies Nissila paragraph 60 for estimating missing data from the food intake amounts. See Final Rejection, page 40-41.

Nissila and Benefield disclose “generating one or more outputs based on the characteristics information of the agent”
	Appellants argue that claim 31 is innovative in that it is “tailored” to each specific agent and includes “variations between agents.” Br. 25. In response, Examiner respectfully disagrees. It is hard to say which claim limitation is even being argued here. As best Examiner can tell, this is arguing that Nissila and Benefield do not disclose “generating one or more outputs based on the characteristics information of the agent, wherein the one or more outputs include a predicted expenditure amount.” Appellant’s do not address any of the citations from the rejection for “generating one or more outputs based on the characteristics information of the agent” – e.g. Nissila paragraph 3 (Final Rejection page 9-10); Benefield paragraphs 16, 44 (Final Rejection page 10-11 – where Benefield dietary plan considers proper nutrition for the height, weight, and 

Benefield discloses Multiple Resource Types: chicken piccatta; lasagna; spaghetti, apples (e.g. 1st resource types); and breakfast sandwich (e.g. 2nd resource type)
Appellants argue that Benefield does not disclose “transforming the first reportedly consumed amount of normalized units of the first resource type into a first reportedly consumed amount of specific units of the first resource type” because Benefield’s breakfast sandwich cannot be both the normalized unit of the “first” resource type and the “second” resource type. Br. 26. In response, Examiner respectfully disagrees. Page 17-18 of the Final rejection applied Benefield for the first resource type normalized unit (“meal” such as a sandwich) being transformed into a specific units of grams of fat, carbohydrates, and protein (See par 82) but also first resource type of “chicken piccatta; lasagna; spaghetti” being converted into specific grams/calories (par 70) and “serving sizes/apple/meal” into grams of different specific units (See par 72). Thus, the Final Rejection also applies these other alternatives not addressed by Appellants. The “second” reportedly consumed amount of normalized units is into a first total reportedly consumed amount” where Benefield paragraph 69 discloses having meals (e.g., possible food selections) included within menu information 166 to the calculated overall number of calories, adjusted overall number of calories, or remaining allowed number of calories for consumption; as well as available meal options with remaining fuel type (e.g. carbs, fat, and protein). (Spec par 97-98 as published; page 45-46 as filed).

Appellants arguments concerning “transforming” 2nd reportedly consumed amount of normalized units into specific units based on “1st resource type” are not persuasive because the claim limitation is referring to “a serving of fat (2nd type) may include protein (1st type)”
Appellants make multiple arguments regarding Benefield not disclosing “transforming the second reportedly consumed amount of normalized units of the second resource type into a second reportedly consumed amount of specific units of the second resource type based on the first reportedly consumed amount of normalized units of the first resource type” Br. 27-28. In response, Examiner respectfully disagrees with this analysis. First, primary reference Nissila is already applied for food intake being entered. See Final Rejection, page 14-15, citing Nissila paragraph 60 for food intake for the claim limitation of “obtaining metrics… including a first reportedly nd resource type (from 2nd period of time) being based on the 1st resource type (from 1st period of time). Item 1208 in FIG. 12 almost has the same language as the claim limitation, as 1208 states both a “transform” from normalized units to specific units that is “based on” the normalized units for “one or more other resource types.” Appeal Brief also points to page 89, line 26 through page 90, line 19 (paragraph 198 as published) as supporting the limitation. Brief, page 5. This portion states that to transform from normalized into specific can include multiplying the number of servings by the number of grams per serving to reach a “specific units.” Consistent with that example, the specification gives an example way that transforming occurs is in the specification (page 51, lines 1-13; par 124 as published) is:
when a resource is classified as having a resource type, specific-units amounts for the resource may be transformed into normalized-units amounts for the new resource based on one or more portions of the resource characteristics information and the associated resource type. In some of the various embodiments, an expected number of normalized units per a predetermined number of specific units may be based on historical analysis provided by a third party, average sample analysis, user input, or others… In other embodiments, the number of normalized units per number of specific units may be standard based on the average or expected number for the matched resource type (for example, 25 grams of a resource that is a resource type of protein may equate to one serving of protein or others). In some embodiments, resource data object of the resource may be populated with the numbers of normalized or specific units associated with the resource.


Turning to the interpretation of the limitation that the transforming of the 2nd resource type is “based on” the 1st resource type [see Brief page 44, lines 5-6], the Appeal Brief also points to page 89, line 26 through page 90, line 19 (paragraph 198 as published) as supporting the limitation. Brief, page 5. This portion of the specification includes some species that are not required by the current claim language (e.g. multiplied by a conversion factor, average) but it does discuss that:
in other embodiments, the amounts of normalized units reportedly consumed on average per interval for a consumed resource type may be multiplied by a conversion factor associated with the consumed resource type and summed with the amounts of specific units reportedly consumed on average per interval for the consumed resource type, and the result may be summed with the number of specific units for the consumed resource type that are expected to be included in the total amounts of normalized units reportedly consumed on average per interval for each other consumed resource type.

The bolded language here is the key in that a serving of a 2nd resource type considers that some of the same resource type was present in “a serving” of a 1st resource type. Appellants also call attention to this on page 24, line 3 of the Brief that “a serving of fat may include protein.” Note: Appellants cite “page 35” but it appears to be page 34 that, lines 1-5 (paragraph 102 as published). The specification on page 34 and page 89-90 illustrates what the claim limitation here is referring to – that the “consumption instruction” and then obtained/reported amounts in the earlier part of the claim can take serving of fat (1st resource type) may include protein (2nd/other resource type). Appellants also even state that in one example, having users report “a number of servings” is beneficial. Brief, page 23. Turning to the claim language argued here “transforming the second reportedly consumed amount of normalized units…” is from the “obtained metrics” and Appellants point out that FIG. 12 is part of “obtaining metrics” from users (e.g. Appellants’ 1104, 1202). Brief, pages 4-5. Not only does Nissila obtain the consumed amounts from users, so does Benefield. Benefield paragraph 82 is applied for the claim limitations and is explaining the overall process that the meal recommendations (e.g. consumption instructions) are “selected” by users and are part of tracked user selections. 

    PNG
    media_image2.png
    671
    630
    media_image2.png
    Greyscale

Just like Appellants’ disclosure is determining the consumed amounts of a 2nd resource type, based on a 2nd resource type being present in a “serving” of a 1st nd resource type has amounts from a 1st resource type as well. Thus, the second reportedly consumed amount of “protein” (2nd resource type – e.g. 18 g of protein from breakfast) that is consumed is “based on” the first reportedly consumed normalized unit (e.g. serving) of “fat “(1st resource type – e.g. planned restaurant visit from paragraph 70 of for spaghetti with meat sauce that had 22 g of fat, but also had 26 grams of protein). Notably, paragraph 70 of Benefield also accounts for different periods of time (“carbohydrate cycling diet (i.e., alternate carbohydrate intake on a daily, weekly, or monthly basis in order to lose fat, maintain physical performance while dieting, or overcome a weight loss plateau”). See Final Rejection, page 17.
Appellants then argue that Benefield does not disclose “transforming the second reportedly consumed amount of normalized units of the second resource type into a second reportedly consumed amount of specific units of the second resource type based on the first reportedly consumed amount of normalized units of the first resource type” because Benefield’s remaining nutritional content available for consumption in a day is negated by the Response to Arguments on page 83. Br. 27. In response, Examiner respectfully disagrees with this analysis. First, the argument being responded to here was different. Second, page 83 of the Final Rejection was referring to the 1st resource type, not the 2nd resource type. Third, paragraph 82 discloses having a serving (a normalized unit) of a meal for specific units of the second resource type (e.g. st normalized units (e.g. serving of fat or carbs or protein) as Benefield discloses remaining nutritional content available for a user to consume. As explained above, Appellants’ specification (page 89, line 26 through page 90, line 19;  page 33, line 25-30 through page 34, lines 1-5) states that a food serving may contain multiple resource types, so the final computation for “consumed” protein will include the protein from the “serving of fat” earlier in the day. Benefield also is considering that food has a mixture of fuel types (e.g. fat, carbohydrates, and protein).
Appellants then argue that it would “not make sense” for Benefield to teach “transforming the reportedly consumed number of servings of a resource type into a number of calories or grams of such resource type based on a reportedly consumed number of servings of a different resource type because it would eliminate the simplicity of Benefield’s method”… that “meal portions are selected based on their calorie or gram content of different nutrient types being less than the remaining amounts of calories or grams of the nutrient types for the user to consume in the day” citing Benefield par 72, 82. Brief page 27-28. In response, Examiner respectively disagrees with this analysis. The claim language is still disclosed by Benefield for the limitation being argued (pages 17-19 of the Final Rejection). Even the argument here – selecting a meal for a 2nd nutrient type while considering 1st nutrient type consumed – still discloses the claim limitations. Notably, the figures on Brief page 28 represent Appellants’ argument, not any figure from Benefield itself. These drawings are not an accurate portrayal of Appellants’ claim scope because a “meal” is a normalized unit. Thus, Benefield discloses the claim language presented because Benefield has a 1st, 2nd meal (normalized unit) that each have multiple resource types (fat, carbs, protein) to be 
Appellants argue that Benefield would result in “inaccurate tracking” because terms “small” and “large” are not measurable. Br. 28. In response, Examiner respectively disagrees with this analysis. First, it is not clear what claim limitation Appellants are even arguing. It appears to be stating that the prior art is “less accurate” than Appellants’ disclosure because Benefield paragraph 69 (Final Rejection page 19) discloses that recommended portion sizes can be small, medium, large, half-size, and this is what is “inaccurate” or “not measurable” as a way to discredit the reference. However, these disclosures still disclose the claim limitations based on broadest reasonable interpretation in light of the specification. Appellants’ specification example for “normalized unit” is “serving sizes.” See page 5, line 12. Thus, “small”, “large”, and half portions are still examples of normalized units. Moreover, the “serving sizes” and meals in Benefield can be just “one” serving/sandwich/meal (See par 72, 82, 69) which is a quantified amount. Accordingly, the argument is unpersuasive. 

Nissila discloses a “duration” of “daily/weekly” between phases
Appellants then argue that Nissila does not disclose “generating an expected objective performance based on one or more portions of the obtained metrics for the first period including the first total reportedly consumed amount, one or more portions of the obtained metrics for the second period, and a duration between the first phase in the first period and the second phase in the second period” because Nissila does not disclose a “duration between a first phase and a second phase” and Nissila 710, 712 st sentence states different durations of daily, weekly, or monthly as well. 
Appellants further argue that “food intake amount in block 712 of Nissila is a simple sum” and thus Nissila cannot disclose the limitation. Br. 29. In response, Examiner respectfully disagrees with this analysis. Page 5 of the Brief points to page 90, line 20-29 for support for the limitation where it states “reported amounts of energy of the consumed resource types may be summed to provide a total amount of energy reportedly consumed.” Nissila discloses summing the intake values, whether transformed/converted between grams or servings. That is sufficient to disclose the claim limitations, as the claim has not been amended to require anything beyond summing.
Appellants then argue that Nissila uses the word “ratio” in paragraph 63 which is “not a division,” and is thus an evaluation “independent” of the duration. Br. 30. In response, Examiner respectfully disagrees. There is no claim limitation that recites a division, nor does use of the “duration” for the “metrics” in the claims require this. The previous argument relates to the frequency of Nissila paragraph 60 (any frequency (e.g. daily, weekly) for checking the energy expenditure 710, food intake 712, and current food 714) – which is focused on use in FIG. 7. Citing to paragraph 63, which also is FIG. average agent characteristic in qualifying period and average agent characteristic.” However, Examiner points out that the specification gives many alternatives to the term “metric.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., average/division) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Nissila and Benefield still both disclose modifying predicted expenditures to “increase a correlation”
Appellants then argue that Nissila does not disclose “modifying the predicted expenditure amount based on the comparison to increase a correlation between the one or more outputs and the obtained metrics for the second period” because Nissila par 64, 65 are just consumption instructions. Br. 30. In response, Examiner respectfully disagrees. Appellant’s example in paragraph 119 as published (page 46, line 24 – page 47, line 19 as filed) states “modifying the predicted interval energy expenditure amount in a control session for an agent…by reducing the predicted interval energy expenditure amount may reduce the magnitude of the one or more outputs and may increase the objective performance of the agent (for example, weight loss), thereby increasing the performance criterion of the value of the correlation coefficient and the performance criterion of the absolute value of the correlation coefficient (for example, bringing the value of the correlation coefficient closer to positive one).” Nissila paragraph 64-65 explicitly discloses adjusting the food intake and/or exercise instructions on the basis of the comparison in block 722 (“weight change corresponds to data? – if No, 724 Modify food amount or exercise instructions”). Final Rejection, pages 21-22. Nissila is the same as Appellants’ example, as well as Appellants’ example of FIG. 11, 1108-1112 (see Brief, page 5 citing this as support for the claim limitation), where metrics are compared to predicted change, then modifying predicted energy expenditure if there is a divergence (1112). In addition, paragraph 66 of Nissila was disclosed for calibrating the weight management program of 724, 726. Final Rejection page 22. Appellants’ arguments regarding Benefield (Br. 30-31) also are unpersuasive, as Benefield also discloses altering a meal recommendation (210), which is a prediction of expenditure after looking at tracked user activity and level 204. Benefield also discloses that energy expended varies with each individual. Final Rejection, page 22-23.
Appellants further argue that “Examiner admits on pages 10 and 12 of the Answer regarding the '806 Application that these cited portions of Benefield simply teach the order of fuel recruitment. Moreover, on pages 11-12 of such Answer, the Examiner admits that Nissila and Benefield teach estimated energy previously expended, not modifying the predicted expenditure amount.” Br. 31. In response, Examiner respectfully disagrees. First, that portion of the related Examiner’s Answer was answering a different argument regarding a different limitation. Second, pages 11-12 say explicitly the opposite of what Appellants allege – it says both Nissila (par 20) changed. Third, nothing in the other Examiner’s Answer affects the applied rejection here. Final Rejection page 22 also cites paragraphs 64-66 of Nissila for calibrating based on past changes in weight what the predicted expenditure amounts should be.

Claim 39 – Miller-Kovach arguments are unpersuasive
Appellants argue that Miller-Kovach does not disclose a) “transforming the reportedly consumed amounts of specific units of one or more of the multiple resource types into reportedly consumed amounts of normalized units of one or more of the multiple resource types based on the specific-units amounts of one or more of the multiple resource types and the normalized-units amounts of one or more of the multiple resource types” and b) transforming the reportedly consumed amounts of normalized units of one or more of the multiple resource types into total reportedly consumed amounts of specific units of one or more of the multiple resource types based on one or more of the reportedly consumed amounts of normalized units of one or more other ones of the multiple resource types”. Br. 33. In response, Examiner respectfully disagrees. For limitation (a), Final Rejection page 67 applies paragraph 82 of Miller-Kovach. Paragraph 82 explicitly states converting food energy data to a whole number, which discloses converting to a normalized unit of a food serving. For limitation (b), Final Rejection pages 68-69 applies paragraph 58, 47, and 66 for taking “food servings” into “pounds/liters/grams”. Each of these disclosures from Miller-Kovach are the same as Appellants’ explicit examples of “specific units” on Specification page 5, lines 3-8. 
Appellants argue that Miller-Kovach does not disclose in claim 39 “wherein the consumption instruction indicates one or more specific-units amounts for one or more of multiple resource types and normalized-units amounts for one or more of the multiple resource types” because “At no point, however, does Miller-Kovach teach or suggest a consumption instruction that indicates, for example, a number of servings of protein or a number of servings of fat.” Br. 34-35. In response, Examiner respectfully disagrees. Page 65-66 of the Final Rejection cites paragraph 58 and 161 for giving a consumer a numeral representing an energy value of the food serving (e.g. a normalized unit) and candidate food servings. Candidate food servings disclose “consumption instructions.” 
Appellants then argue that “transforming the reportedly consumed amounts of specific units of one or more of the multiple resource types into reportedly consumed amounts of normalized units of one or more of the multiple resource types based on the specific-units amounts of one or more of the multiple resource types and the normalized-units amounts of one or more of the multiple resource types” is not disclosed by Miller-Kovach. Br. 35. In response, Examiner respectfully disagrees. Final Rejection page 67 applies paragraph 82 and 58 where the food servings is based on the specific units (e.g. mass, weight, pounds, etc). Appellants argue Miller-Kovach 

Claim 65 – Nissila and Benefield disclose “specific units” from the US customary system
Appellants argue that because Examiner’s Response to arguments states that claim 65 is a “mere changing of the units” that the limitations of the claim have been ignored. Br. 36. In response, Examiner respectfully disagrees. Examiner was explaining the interpretation of claim 65. Claim 65 recites: “The method of Claim 31, wherein the first and second reportedly consumed amounts of specific units include amounts of metric system units, amounts of United States customary system units, or amounts of imperial system units, wherein the first and second reportedly consumed amounts of normalized units include quantities of serving sizes.” Claim 65 is listing alternatives for what the “consumed amounts of specific units” are and for what the “consumed amounts of normalized units” are. Pages 45-46 of the Final Rejection address the limitations where Nissila discloses “calories or joules” (par 24) which are in the US customary system; Benefield discloses “grams” which are in the US customary system; Benefield discloses “serving sizes” in paragraph 69, 72.

Claim 66 – Benefield discloses limitations
Appellants argue similar reasons as claim 65 for claim 66. Br. 38. The arguments are unpersuasive for the same reasons as claim 65 and also because it does not 

Claim 67 – Miller-Kovach discloses pounds, grams, and kilograms; and “serving sizes” 
Appellants argue that because Examiner’s Response to arguments states that claim 67 is a “mere changing of the units” that the limitations of the claim have been ignored. Br. 39-40. In response, Examiner respectfully disagrees. Examiner was explaining the interpretation of claim 67. Claim 67 recites: “The system of Claim 39, wherein the reportedly consumed amounts of specific units include amounts of metric system units, amounts of United States customary system units, or amounts of imperial system units, wherein the reportedly consumed amounts of normalized units include quantities of serving sizes.” Claim 67 is listing alternatives for what the “consumed amounts of specific units” are and for what the “consumed amounts of normalized units” are. Page 75 of the Final Rejection address the limitations where Miller-Kovach discloses pounds, grams, and kilograms for “specific” units that are the same as Appellants’ examples in page 5, lines 3-8. Miller-Kovach discloses “whole number” for a food serving (par 82) and food servings (par 58).

Claim 68 - Miller-Kovach discloses limitations
Appellants argue similar reasons as claim 65 for claim 68. Br. 40. The arguments are unpersuasive for the same reasons as claim 65 and also because it does not 

The remaining arguments for claims repeat earlier arguments. These are unpersuasive for the reasons already stated.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        
/KEVIN H FLYNN/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 201